Case 17-16810   Doc 83   Filed 12/06/19 Entered 12/06/19 11:13:23   Desc Main
                           Document     Page 1 of 7
Case 17-16810   Doc 83   Filed 12/06/19 Entered 12/06/19 11:13:23   Desc Main
                           Document     Page 2 of 7
Case 17-16810   Doc 83   Filed 12/06/19 Entered 12/06/19 11:13:23   Desc Main
                           Document     Page 3 of 7
Case 17-16810   Doc 83   Filed 12/06/19 Entered 12/06/19 11:13:23   Desc Main
                           Document     Page 4 of 7
Case 17-16810   Doc 83   Filed 12/06/19 Entered 12/06/19 11:13:23   Desc Main
                           Document     Page 5 of 7
Case 17-16810   Doc 83   Filed 12/06/19 Entered 12/06/19 11:13:23   Desc Main
                           Document     Page 6 of 7
Case 17-16810   Doc 83   Filed 12/06/19 Entered 12/06/19 11:13:23   Desc Main
                           Document     Page 7 of 7
